Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Reasons for Allowance is in response to the appeal brief filed on 3/23/22. 

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 6-10, 15-16, 19-21, 23-25 are allowed.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Weisheng Xie (Reg #79353) on 4/18/22 via email on 4/18/22. 

This application has been amended as follows:

AMENDMENTS TO THE CLAIMS:
1. (Currently Amended) A method for forwarding content between different application programs, wherein the method comprises:
generating a third address book by associating a first address book of a first application program with a second address book of a second application program, wherein the generating comprises:
obtaining, by the first application program, permission to read and copy the second address book by an addition of at least one line of code in a markup language file;
in response to determining that a first value associated with a first contact comprised in the first address book is the same as a second value associated with a second contact comprised in the second address book, merging the first contact and the second contact to generate a merged contact, wherein the first value comprises at least one of a user name, a phone number, or an email address; and
storing the merged contact in the third address book;
receiving a selection of particular content displayed by the first application program, wherein the particular content is performed at least one of compression or encryption by the first application program to generate encapsulated content;
in response to receiving a content forwarding instruction, invoking and displaying the third address book, wherein the content forwarding instruction is used to forward the particular content in the first application program to the second application program;
determining selection of a contact by a user; 
performing at least one of decompression or decryption to restore the particular content from the encapsulated content; and
 forwarding the restored particular content to the second application program of the selected contact, wherein the restored particular content is available for display by the second application program of the selected contact. 

4. (Cancelled) 

5. (Cancelled) 

10. (Currently Amended) An apparatus, comprising a memory, at least one processor, a radio frequency circuit, and one or more programs, wherein the one or more programs are stored in the memory and are configured to be executed by the at least one processor, the one or more programs comprise an instruction, and the instruction instructs the at least one processor to: 
generate a third address book by associating a first address book of a first application program with a second address book of a second application program, wherein the first application program and the second application program are associated with two different messaging platforms, wherein the first application program comprises at least one of short message service (SMS) or multimedia message service (MMS) and requires a subscription to a cellular plan for using the at least one of SMS or MMS, and wherein the second application program is an instant messaging application that does not require any subscription to a cellular plan for sending or receiving messages in the second application program, wherein the generating comprises:
obtaining, by the first application program, permission to read and copy the second address book by an addition of at least one line of code in a markup language file;
in response to determining that a first value associated with a first contact comprised in the first address book is the same as a second value associated with a second contact comprised in the second address book, merging the first contact and the second contact to generate a merged contact, wherein the first value comprises at least one of a user name, a phone number, or an email address; and
storing the merged contact in the third address book;
receive a selection of particular content displayed by the first application program, wherein the particular content is performed at least one of compression or encryption by the first application program to generate encapsulated content;
in response to receiving a content forwarding instruction, invoke and display the third address book, wherein the content forwarding instruction is used to forward the particular content in the first application program to the second application program; 
determine selection of a contact by a user; 
perform at least one of decompression or decryption to restore the particular content from the encapsulated content; and 
forward the restored particular content to the second application program of the selected contact, wherein the restored particular content is available for display by the second application program of the selected contact.

11-14. (Cancelled)

17. (Cancelled)

18. (Cancelled)

22. (Canceled).


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-3, 6-10, 15-16, 19-21, 23-25 are allowed in view of the reasons argued by Appeal brief filed 3/23/2022, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the claims 1-3, 6-10, 15-16, 19-21, 23-25 with proper motivation at or before the time it was effectively filed.
Therefore, claims 1-3, 6-10, 15-16, 19-21, 23-25 are hereby allowed in view of Appeal brief filed 3/23/2022 persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
4/25/22